Citation Nr: 1746355	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-34 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for post-operative residuals of a left sacral myxoma, claimed as left pelvic condition, to include as secondary to service-connected amputation, below the left knee with left hip bone replacement.

2.  Entitlement to an increased disability rating for chronic low back pain associated with amputation, below the left knee with left hip bone replacement, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from August 1969 to October 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In December 2016, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to an increased disability rating for chronic low back pain associated with amputation, below the left knee with left hip bone replacement, currently rated as 10 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record is at least in relative equipoise as to whether the Veteran's post-operative residuals of a left sacral myxoma, claimed as left pelvic condition, is proximately due to or the result of his service-connected amputation, below the left knee with left hip bone replacement. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for post-operative residuals of a left sacral myxoma, claimed as left pelvic condition, to include as secondary to service-connected amputation, below the left knee with left hip bone replacement, have been met.  38 U.S.C.A. §§ 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).    


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis - Service Connection for Left Sacral Myoma

The Veteran contends that he has a left pelvic disability that is secondary to his service-connected amputation of his left lower leg.  Specifically, the Veteran has indicated that he has a left sacral myxoma that is the result of his service-connected amputation.  See, e.g., VA Form 9 received December 2013.  

A disability which is proximately due to, or chronically aggravated by, a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).

The evidence of record shows that the Veteran was diagnosed with a left hip myxoma.  See, January 2004 VA examination.  Therefore, there is evidence of a current disability.  

As to a nexus between the current pelvic disability and his service-connected lower left leg amputation, the Board notes that the record contains conflicting medical opinions.  The United States Court of Appeals for Veterans Claims has stated that the probative value of medical opinion is based on the expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Against a finding of a nexus is a January 2004 VA examination opinion.  The January 2004 VA examiner reviewed the Veteran's file but did not interview the Veteran or conduct an in-person examination.  The examiner opined that the Veteran's left hip myxoma is not secondary to the below-the-knee amputation.  As rationale, the January 2004 VA examiner stated that, whether or not the Veteran had an amputation, he would still have been predisposed genetically to develop a myxoma.  The Board notes that the January 2004 VA examiner did not provide an opinion as to whether the Veteran's left pelvic disability is aggravated by his service-connected lower left extremity amputation.  Since the January 2004 VA examiner did not interview the Veteran or conduct an in-person examination and did not provide an opinion as to whether the Veteran's left pelvic disability is aggravated by his service-connected lower left extremity amputation the Board affords relatively little probative weight to the VA examiner's opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In favor of a finding of a nexus is a January 2004 private treatment record and a May 2009 VA examination.  The January 2004 private physician interviewed the Veteran and conducted an in-person examination.  The private physician opined that the Veteran's SI joint is "without question" secondary to his gate changes and that his sacral pathology was "without question" a result of his below-the-knee amputation and gait changes.  

The Veteran was provided a VA examination in May 2009.  The May 2009 VA examiner interviewed the Veteran and conducted an in-person examination.  The May 2009 VA examiner diagnosed the Veteran with myxomatous degeneration of the pelvis with chronic pain.  The VA examiner opined that the Veteran's pelvic disability is clearly secondary to his left lower extremity amputation.  The examiner further stated that the Veteran's pelvic problem should be seen as secondary to his amputation since it appears it is at least in part due to his gait abnormalities which occurred as a result of his lower extremity amputation.    

Although there is no indication that the January 2004 private physician and May 2009 VA examiner reviewed the Veteran's record, they did take an accurate medical history from the Veteran.  In addition, their opinions are based on an in-person examination of the Veteran.  For these reasons the Board affords great probative weight to the January 2004 private opinion and May 2009 VA examiner's opinion stating that the Veteran's pelvic disability is secondary to his left lower extremity amputation.  See Nieves-Rodriguez, 22 Vet. App. at 295.

As stated above, the January 2004 VA examiner did not interview the Veteran or conduct an in-person examination.  The January 2004 VA examiner also did not provide an opinion as to whether the Veteran's current left pelvic disability is aggravated by his service-connected lower left extremity amputation.  Additionally, the examiner's conclusion that the Veteran was predisposed genetically to develop a myxoma in his left ilium is conclusory and unsupported by further rationale.  On the other hand the January 2004 private physician and May 2009 VA examiner opinions, that the Veteran's left pelvic disability is caused by his service-connected lower left extremity amputation, are based on a medical history taken from the Veteran and after in-person examinations.  The opinions are supported by rationale demonstrating medical knowledge and judgment, as well as an understanding of the Veteran's particular left pelvic disability.  In short, the Board finds the January 2004 private physician's opinion and May 2009 VA examiner's opinion to be probative in showing that the Veteran's left pelvic disability is causally related to his service-connected lower left extremity amputation.  Furthermore, the Board finds no reason to afford greater probative weight to the January 2004 VA examiner's conclusory statement that the Veteran's left pelvic disability is due to normal progression.      

In view of the foregoing, the Board finds that the probative evidence of record is at least at relative equipoise as to whether the Veteran's post-operative residuals of a left sacral myxoma is proximately due to or the result of his service-connected lower left extremity amputation.  Therefore, any remaining doubt must be resolved in the Veteran's favor, and the Board concludes that entitlement to service connection for post-operative residuals of a left sacral myoma, as secondarily caused by or proximately due to the service-connected lower left extremity amputation, is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.310 (a); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for post-operative residuals of a left sacral myxoma, claimed as left pelvic condition, to include as secondary to service-connected amputation, below the left knee with left hip bone replacement, is granted.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding the issue of entitlement to a disability rating in excess of 10 percent for chronic low back pain.  The Veteran was last provided a VA examination relating to his low back in November 2003, nearly fourteen years ago.  In a March 2009 statement the Veteran stated that his condition has severely worsened.  See VA Form 21-4138, Statement in Support of Claim, received in March 2009.  In light of the Veteran's assertions, a new VA examination is required so that the current nature and severity of the Veteran's service-connected disability may be determined.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  

Additionally, the Board notes that the record for review is incomplete.  During the December 2016 Board hearing, the Veteran testified that he received private treatment relating to his low back disability from Dr. A. P. in Stockton, California and Dr. N. L. in Lodi, California.  On remand, the Veteran must be asked to complete authorization forms concerning all relevant private medical treatment and/or submit copies of all such relevant records.  38 U.S.C.A. § 5103A (c); 38 U.S.C.A. § 3.159 (c)(1).

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and request that he complete and submit to VA a signed authorization, for disclosure of medical records to VA, for each private medical health care provider from whom he has received treatment for a low back disability, to include low back pain associated with amputation.  The Board is specifically interested in records from Dr. A. P. in Stockton, California, and Dr. N. L. in Lodi, California.  After receiving any completed authorization form(s), undertake all appropriate efforts to attempt to obtain the identified records.  All development efforts with respect to this directive should be associated with the claims file.  

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected low back disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  The examination must include all physical and diagnostic testing deemed necessary by the examiner in conjunction with this request.  The examiner must address the following:  

a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), and 38 C.F.R. § 4.59 (2016), the examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  

In recording the ranges of motion for the Veteran's thoracolumbar spine, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected low back disability.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner must note that the record was reviewed.  The examiner must provide a complete rationale for any opinion expressed.   

3.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether the benefit sought may be granted.  If entitlement to an increased rating for the service-connected low back disability remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


